Citation Nr: 1314092	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  08-25 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to higher initial ratings for service-connected right shoulder degenerative joint disease (DJD), evaluated as 10 percent disabling prior to January 6, 2011, and as 20 percent disabling as of that date.  

2.  Entitlement to higher initial ratings for service-connected residuals of a left distal clavicle fracture with DJD, evaluated as 10 percent disabling prior to January 6, 2011, and as 20 percent disabling as of that date.  

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to July 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in relevant part, granted service connection for right shoulder DJD and residuals of a left distal clavicle fracture, and assigned a noncompensable disability rating for each of these disabilities, effective August 1, 2006, the day after the Veteran's separation from service.  Jurisdiction over the Veteran's appeal has remained with the RO in Louisville, Kentucky.

In a July 2009 rating decision, the RO assigned the Veteran initial 10 percent disability ratings for his service-connected shoulder disabilities, effective August 1, 2006.  

In December 2010, the Board denied his claim of entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to service-connected lumbar spine degenerative disc disease (DDD); and remanded his claim of entitlement to service connection for a nasal disorder, to include sinusitis and a deviated septum; and the initial ratings for the shoulder disabilities.  

In a March 2012 rating decision, the Appeals Management Center (AMC) increased the rating for each of his service-connected shoulder disabilities to 20 percent, effective January 6, 2011.  The AMC additionally granted service connection for a deviated nasal septum, this constituted a full grant of the benefit sought on appeal with respect to that claim.  

The Veteran and his wife, L. H., testified at a hearing before the undersigned at the RO in September 2010.  A transcript of that hearing is of record.

As a result of findings made during the Veteran's January 2011 VA shoulder examination and as a result of testimony provided during his September 2010 Board hearing, the board finds that a TDIU claim has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Therefore, this issue has been added for current appellate consideration.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board's prior remand instructed the RO to afford the Veteran a new and contemporaneous VA examination to fully assess the severity of his service-connected shoulder disabilities.  The Board specifically instructed that the examiner describe any functional loss due to pain, weakened movement, excess fatigability, incoordination; or during flare-ups, in accordance with the holding of the United States Court of Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board asked that these determinations be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, pain, incoordination, or flare-ups.  Finally, the examiner was asked to report if there was any dislocation or nonunion with loose movement of the clavicle or scapula; or whether there was malunion, fibrous union, frequent dislocation, or false (flail) joint of the humerus.  

The Veteran was afforded the requested VA examination in January 2011.  The examiner noted that the Veteran's service-connected shoulder disabilities presented symptoms of pain, stiffness, and weakness.  She conducted range of motion testing for the Veteran's shoulders and indicated that there was objective evidence of pain with active motion in both shoulders.  She did not, however, indicate whether his ranges of motion were further limited by pain.  

Moreover, the examiner subsequently indicated that there was no objective evidence of pain following repetitive motion, which would appear to contradict the earlier findings of pain with the active motion of each shoulder.  In sum, the examiner did not appear to fully consider additional limitations of function, to include limitation of motion, of the Veteran's service-connected shoulder disabilities as a result of the noted symptoms of weakness, stiffness, and pain.  See DeLuca, supra. 

Moreover, while the examiner reported X-rays findings of an old fracture deformity of the left distal clavicle, and noted that there was no loss of bone or part of a bone, and that there were no recurrent shoulder dislocations associated with the Veteran's shoulder disabilities, she did not specifically address whether there was any nonunion or malunion involving the clavicle or scapula, or whether there was any nonunion, fibrous union, or malunion involving the humerus of either arm.  

As a matter of law, a Veteran is entitled to compliance with remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given the noted deficiencies in the January 2011 VA examination report, the Board cannot find that the examination report substantially complied with the Board's remand directives with respect to the requested VA examination, or that the report is adequate for rating the Veteran's service-connected shoulder disabilities.  See 38 C.F.R. § 4.2 (2012).

Accordingly, these increased disability rating claims must be remanded in order to schedule the Veteran for a new and contemporaneous VA examination to fully assess the severity of his service-connected shoulder disabilities.  

With respect to the Veteran's derivative TDIU claim, the Board cannot fairly adjudicate that claim without first obtaining an adequate medical opinion regarding the effects of his service-connected disabilities on his ability to secure or follow substantially gainful employment.  As noted by the Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  

Here, while the January 2011 VA examiner noted that the Veteran's shoulder disabilities had significant effects on his employment, and while the Veteran indicated during his September 2010 Board hearing that he did not believe the pain associated with his service-connected shoulder disabilities would allow him to work in his current occupation for more than a couple of more years, it is unclear from a review of the record whether he is currently employed and whether his service-connected disabilities combined preclude him from securing or following substantially gainful employment.

Accordingly, these claims are REMANDED for the following:

1.  Schedule the Veteran for a VA examination to assess the current severity of the service connected shoulder disabilities.  

The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report or addendum should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should: 

a)  Report the Veteran's ranges of motion in each shoulder in degrees.

b)  Determine whether the disability of either shoulder is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain; or during flare-ups.

c)  Determine whether the Veteran has favorable or unfavorable ankylosis of the scapulohumeral articulation of either shoulder.

d)  Determine whether there is dislocation, nonunion, with or without loose movement, or malunion of the clavicle or scapula; and determine whether there is any malunion (including whether there is marked or moderate deformity), recurrent dislocation (with frequent or infrequent episodes and guarding of arm movements), fibrous union, nonunion (false flail joint), or loss of head of (flail shoulder) of the humerus.  

f)  Provide an opinion with respect to whether the Veteran's service-connected disabilities (i.e., obstructive sleep apnea, residuals of left distal clavicle fracture with DJD, DJD of the right shoulder, DDD of the lumbar spine and cervical spine, patellofemoral pain syndrome of the bilateral knees, tinnitus, gastroesophageal reflux disease, folliculitis, ulnar neuropathy of the left side, dry eyes syndrome, left ear hearing impairment, deviated nasal septum, and onychomycosis), combined, render him unable to secure or follow a substantially gainful occupation for which his education and experience would qualify him.  

The examiner must provide reasons for all opinions.  

2.  Thereafter, the agency of original jurisdiction (AOJ) should review the claims file to ensure that the foregoing development has been completed; and if not, implement corrective procedures.

3.  If there is any period beginning one year prior to the current claim when the Veteran did not meet the percentage requirements for TDIU and was unemployed or earning less than the poverty rate for one person, refer the claim to the Director of VA's Compensation and Pension (C&P) Service for adjudication in accordance with 38 C.F.R. § 4.16(b) (2012). 

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


